313 S.W.3d 732 (2010)
Cory ANDERSON and Cary Anderson Individually and as Personal Representatives of the Estate of Gregory J. Anderson, Appellants,
v.
HEARTLAND GOLF DEVELOPMENT II, LLC, Respondent.
No. WD 71568.
Missouri Court of Appeals, Western District.
June 29, 2010.
*733 Brian J. Madden and Diane Watkins, Kansas City, MO, for appellants.
Michelle R. Stewart and Peter Maharry, Overland Park, KS, for respondent.
Before Division Three: JAMES M. SMART, JR., Presiding Judge, JOSEPH M. ELLIS, Judge and GARY D. WITT, Judge.

ORDER
PER CURIAM:
Cory and Cary Anderson appeal the judgment of the circuit court, which granted summary judgment in favor of Heartland Golf Development II, LLC.
We affirm. Rule 84.16(b). A memorandum setting forth the reasons for this order has been provided to the parties.